UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7345


DAVID C. PERORAZIO,

                Petitioner - Appellant,

          v.

JOEL ZIEGLER, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:10-cv-00048-FPS-DJJ)


Submitted:   January 18, 2011             Decided:   January 27, 2011


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David C. Perorazio, Appellant Pro Se. Helen Campbell Altmeyer,
Daniel W. Dickinson, Jr., Assistant United States Attorneys,
Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           David C. Perorazio, a federal prisoner, appeals the

district   court’s    order       adopting   the   recommendation    of    the

magistrate judge and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2010) petition.              Perorazio sought placement

in a community correction center.            Because Perorazio has since

been placed in a community correction center, this appeal has

become   moot   and   must   be    dismissed.      We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                    DISMISSED




                                       2